245 U.S. 390 (1918)
JONES
v.
PERKINS, DEPUTY UNITED STATES MARSHAL, ET AL.
No. 738.
Supreme Court of United States.
Argued December 13, 14, 1917.
Decided January 7, 1918.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF GEORGIA.
*391 Mr. J. Gordon Jones, with whom Mr. Thomas E. Watson was on the brief, for appellant.
The Solicitor General, with whom Mr. Robert Szold was on the brief, for appellees. See ante, 368.
Mr. Hannis Taylor and Mr. Joseph E. Black, by leave of court, filed a brief as amici curiae.
Mr. Walter Nelles, by leave of court, filed a brief as amicus curiae.
MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
Jones, the appellant, was arrested under a warrant charging him with a failure to register as required by the Act of Congress of May 18, 1917, known as the Selective Draft Law, (c. 15, 40 Stat. 76), and after a hearing by a United States Commissioner was committed to custody to await the ensuing term of the United States District Court. Alleging that he was illegally restrained because the statute under the assumed authority of which he was held was repugnant to the Constitution of the United States, he petitioned the court below for a writ of habeas corpus. Following a rule to show cause and a hearing on the return thereto, the petition was denied on the ground that the statute was constitutional (243 Fed. Rep. 997), and to reverse the order so adjudging this direct appeal was prosecuted.
It is well settled that in the absence of exceptional circumstances in criminal cases the regular judicial procedure should be followed and habeas corpus should not be granted in advance of a trial. Riggins v. United States, *392 199 U.S. 547; Glasgow v. Moyer, 225 U.S. 420; Johnson v. Hoy, 227 U.S. 245. If that rule applied, therefore, our duty would be to affirm, unless this case could be treated as coming within the exceptional class. But we do not deem it necessary to enter into that consideration because, even if it were found to be embraced in such class, every constitutional question relied upon has been this day in Arver v. United States, [the Selective Draft Law Cases,] ante, 366, decided to be without merit. Because of this situation, therefore, without departing from the general principle, we think it suffices in this case to apply the ruling made in the Arver Case and, for the reasons stated in the opinion therein, to affirm.
And it is so ordered.